DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-16, 18-28, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPub 2012/0170896 to Skluzacek et al. in view of CN103718392A patent publication (the ‘392 publication, copy and English translation attached).
Regarding claims 2, 3, 15, 19, 21, Skluzacek teaches a connectorized cable assembly (an LC fiber optic connector 10) comprising: a first sub-assembly including an optical fiber (optical fiber is an extension of an optical fiber carried in an optical cable terminated to the connector 10), the sub-assembly also including a ferrule (70) carrying a terminated end of the optical fiber so that the 
Skluzacek does not teaches a second sub-assembly including front and rear housing mounted to each other in the manner claimed.  The ‘392 publication teaches an electrical connector (which is also designed to be suitable for a fiber optic cable, see Background) comprising a first sub-assembly that includes a cable 810 and a strain relief member 860, a second sub-assembly (combination of an upper shell 200 and a lower shell 300) that can be installed at least partially over the first sub-assembly (a portion of the cable 810/the strain relief member 860 received within the second sub-assembly as illustrated in Fig. 2), the second sub-assembly including a rear housing (the upper shell 200) and a front housing (the lower shell 300 whose connection side 120 is the front-most portion of the connector), the rear housing including at least a first body having an axially extending open channel (the upper shell has an elongated interior volume defined by an upper wall and two side walls as illustrated in Fig. 2) configured to receive at least a portion of the first sub-assembly (at a cable side 110), wherein the first body is mounted over the at least a portion of the first sub-assembly in a radial direction relative to the optical fiber (a portion of the cable 810/the strain relief member 860 received within the cable side 110), and the front housing attaching to the rear housing by sliding the front housing over at least a 
Regarding claims 4, 5, Skluzacek teaches the two housings 12, 14 are coupled together via snap fit as illustrated in Fig. 26A, which is advantageous over the bolts used in the ‘392 publication, for its advantage of eliminating additional parts, material and manufacturing/installation steps.

Regarding claims 9-14, Skluzacek further teaches that the rear housing (114) alternately includes a main body and a front extension (front portion 116) that extends forwardly of the main body to a front axial end of the rear housing and to be press-fit into the front housing 112, a spring stop by way of an external flange on the rear insert 114, spaced apart from the strain relief boot by a crimp sleeve 58, wherein the main body is generally rectangular and enclose the front extension therein.  (See Figs. 63-65)
Regarding claims 16, 18, 20, Skluzacek further teaches the ferrule 70 is spaced from the rear housing by the spring 52, a ferrule hub 56 that is asymmetric about a vertical axis as illustrated in Figs. 25, 26.
Regarding claim 22, Skluzacek teaches the front housing includes rearwardly extending latches fingers that snap over locking flanges 88 of the rear housing as illustrated in Fig. 26A.
Regarding claims 23-26, Skluzacek teaches a connectorized cable assembly: a ferrule (70) supporting a terminal end of an optical fiber (optical fiber is an extension of an optical fiber carried in an optical cable terminated to the connector 10) of a cable; a ferrule hub (56) supporting the ferrule; a spring (52) captured at a backside of the ferrule hub; an axial stop (locking flange 88  on a rear insert 14, 24, 34, 44, 54, 64 to interlock with the slots 50 defined on the sidewalls 18, 20 of a front housing 12) coupled to the cable and spaced from the ferrule hub (by the length of the spring 52); a strain relief boot 62 having a central opening through which the strain relief sleeve receives the optical fiber; wherein the rear housing defines a spring stop (proximate the locking flange 88, in which the spring is embedded, 
Skluzacek does not teaches a second sub-assembly including front and rear housing mounted to each other in the manner claimed.  The ‘392 publication teaches an electrical connector (which is also designed to be suitable for a fiber optic cable, see Background) comprising a first sub-assembly that includes a cable 810 and a strain relief member 860, a second sub-assembly (combination of an upper shell 200 and a lower shell 300) that can be installed at least partially over the first sub-assembly (a portion of the cable 810/the strain relief member 860 received within the second sub-assembly as illustrated in Fig. 2), the second sub-assembly including a rear housing (the upper shell 200) and a front housing (the lower shell 300 whose connection side 120 is the front-most portion of the connector), the rear housing including at least a first body having an axially extending open channel (the upper shell has an elongated interior volume defined by an upper wall and two side walls as illustrated in Fig. 2) configured to receive at least a portion of the first sub-assembly (at a cable side 110), wherein the first body is mounted over the at least a portion of the first sub-assembly in a radial direction relative to the optical fiber (a portion of the cable 810/the strain relief member 860 received within the cable side 110), and the front housing attaching to the rear housing by sliding the front housing over at least a portion of the first sub-assembly along the axial direction (a mounting section 360 of the front housing 300 is slid over a flange of the strain relief member 860 as illustrated in Figs. 2, 3b, and a mounting section 260 of the rear housing 200 is slid over a flange of the strain relief member 860 as illustrated in Figs. 5a, b, the front and rear housings therefore cooperatively secure the strain relief member and to each other, via bolts 150, 150’); wherein the rear housing further includes a second body that couples to the first body (a sliding retainer 420, 420' integrally formed on the sliding lateral arm element 400 and engaged to the rear housing 200).  It thus would have been obvious to one having ordinary skill in the art to modify Skluzacek’s invention by using the second sub-assembly having both the front and rear 
Regarding claim 27, Skluzacek teaches the two housings 12, 14 are coupled together via snap fit as illustrated in Fig. 26A, which is advantageous over the bolts used in the ‘392 publication, for its advantage of eliminating additional parts, material and manufacturing/installation steps.
Regarding claim 28, Skluzacek teaches the front housing includes rearwardly extending latches fingers that snap over locking flanges 88 of the rear housing as illustrated in Fig. 26A.
Regarding claim 30, Skluzacek further teaches the ferrule 70 is spaced from the rear housing by the spring 52, a ferrule hub 56 that is asymmetric about a vertical axis as illustrated in Figs. 25, 26.
Allowable Subject Matter
Claims 17, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest that the ferrule hub is keyed to insert into the front housing in only one rotational orientation, when considered in view of the rest of the limitations of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883